DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-46 and 52-53 in the reply filed on 03/17/22 and Species groups A(I), B(I) and C(I) in the reply filed on 04/21/22 is acknowledged.  The traversal is on the ground(s) that Species A and Species B are not different embodiments of the invention.  This is not found persuasive because even though these species are recited in the same claim, there is no relationship between Species A and Species B species and thus, are independent or distinct and properly restrictable. Applicant further argues regarding Species C, claim 1 is amended and does not recite "wherein the blend formulation is coated onto a top side of the reinforcement material and/or on a bottom side of the reinforcement material and possibly impregnated into the reinforcement material and further comprising". However, the claimed subject matter is still recited in dependent claims. Therefore, a restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim 48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/17/22. 
Claims 7, 10, 13, 16, 19, 37-38 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/22. 
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 recites “belongs to the group of…”. It is suggested to amend the claim to recite “is selected from the group consisting of…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 28-34, 41-42, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrase “conventional fillers” which is confusing given that it is unclear what is meant by this phrase and what types of fillers are encompassed by this phrase.
Claims 4 and 5 recite the phrase “alternative fillers” which is confusing given that it is unclear what is meant by this phrase and what types of fillers are encompassed by this phrase.
Claims 28-34 recite the phrase “fresh state” which is confusing given that it is unclear what is meant by this phrase.
Claim 41 recites “…from that on the bottom side of the reinforcement material and/or blend formulation impregnated into the reinforcement material” which is confusing given that it is not clear whether the phrase “on” refers to the blend formulation is applied by any process or implies the blend formulation is being coated and not impregnated. 
Claim 41 recites the limitation "the blend formulation impregnated into the reinforcement material" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation “possibly” which is confusing given that it is unclear how it is optionally coated if the claim upon which it depends, i.e. claim 43, requires the blend formulation layer to be coated. Further, claim 44 recites “possibly coated and/or impregnated” which is confusing given that it is not clear how can the reinforcement layer be impregnated if claim 43 requires the blend formulation layer to be coated. It is suggested “wherein the reinforcement layer is possibly coated and/or impregnated with the blend formulation on the bottom side” be deleted.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 recites limitations already found in claim 1, therefore, claim 42 fails to further limit claim 41.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8-9, 11-12, 14-15, 18, 20-36, 40-41, 43-46 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (KR 101072408) in view of Holland (DE 4340339). 
Regarding claims 1, 6, 8, 9, 11, 12, 14, 15, 18, 20, and 27, Seo et al. teaches a water resistant sheet (See Abstract, Technical Field, page 1), i.e. a waterproofing membrane, comprising a reinforcing material that includes a blend formulation (Description of Embodiments, page 2), wherein the reinforcing material forms a reinforcement layer positioned between two layers comprising the blend formulation (main body 100 between asphalt layers 110 and 120, Embodiment of the Invention, page 3, Fig. 1), and a torching foil as the bottom most layer in the waterproofing membrane (polyethylene films 111 and/or 121, Fig. 2), wherein the blend formulation comprising 66-92% by weight of bitumen, 3-10% elastomeric block copolymer which may include styrene butadiene rubber (SB), styrene butadiene styrene (SBS), styrene isoprene styrene (SIS), or  styrene ethylene butadiene styrene (SEBS) (Description of Embodiments, page 2). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Seo et al. fails to teach glass spheres as claimed.
However, Holland et al. teaches a thick coating composition comprising bitumen-rubber emulsion and glass spheres having a particle size between 5 to 300 µm (paragraphs [0008]- [0009]) which overlaps the claimed range of 0.25-0.50 mm and a particle density of 0.7 g/cm3 which falls within the claimed range of 0.5-0.8 g/cm3. Further, round glass granules having a size from 0.25 to 4.0 mm and density from 0.75 g/cm3 to 0.35 g/cm3 may also be used (paragraph [0010]). Holland et al. discloses an amount of up to 50% by volume (claim 9), and for example, an amount of 20% by volume of hollow microspheres and 10% by volume of expanded glass granules (paragraph [0015]) may be used. It is noted that Holland et al. discloses amounts of particles in volume percent while claims recite weight percent. However, given that the amounts disclosed by Holland et al. overlaps those amounts claimed, respectively, it is clear that Holland et al. meets the ranges as presently claimed, absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art to include glass spheres in the blend formulation of Seo et al. in order to produce an easy-to-transport mass with very low internal and external friction and improved elasticity (Holland et al., paragraph [0006]).
Given that Seo et al. in view of Holland teaches blend formulation identical to that presently claimed, including elastomeric block copolymer of styrene butadiene, the blend formulation would necessarily be solid at room temperature, absent evidence to the contrary.
Regarding claim 2, Seo et al. in view of Holland teaches wherein the glass spheres are hollow and/or expanded, i.e. have a porous internal structure.
Regarding claims 3 and 4, Seo et al. teaches wherein the blend formulation further comprises up to 5-20 wt% filler which include kaolin clay, calcium carbonate, talc, etc. which, in light of the 35 U.S.C. 112(b) rejection above, may be considered conventional fillers and/or alternative filler.
Regarding claims 21, 22, 23, 24, 25, and 26, Seo et al. in view of Holland discloses an amount of up to 50% by volume (Holland, claim 9). It is noted that Holland discloses amounts of particles in volume percent while claims recite weight percent. However, given that the amounts disclosed by Holland overlaps those amounts claimed, respectively, it is clear that Holland meets the ranges as presently claimed, absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 28, 29, 30, 31, 32, 33, and 34, given that Seo et al. in view of Holland teach a blend formulation identical to that presently claimed, including elastomeric block copolymer of styrene butadiene, the blend formulation would necessarily meet the properties as presently claimed, absent evidence to the contrary.
Regarding claims 35 and 36, given that Seo et al. in view of Holland teach a blend formulation identical to that presently claimed, including glass spheres having density as claimed, the blend formulation would necessarily meet the properties as presently claimed, absent evidence to the contrary.
Regarding claim 40, Seo et al. teaches wherein the blend formulation is coated onto the top side of the reinforcement material and on the bottom side of the reinforcement material (Fig. 2).
Regarding claim 41, Seo et al. teaches wherein the blend formulation on the top side of the reinforcement material is different from that on the bottom side of the reinforcement material given that the modifiers and fillers may be different.
Regarding claim 43, Seo et al. teaches a polyethylene release film and a polypropylene release film may be used together (page 4) which corresponds to torching layer and torching foil and meets a torching layer positioned between the torching foil and the blend formulation layer coated onto the bottom side of the reinforcement layer as claimed.	
Regarding claims 44 and 45, Seo et al. further teaches sand may be applied on the upper surface of the upper layer 110 or the lower surface of the lower layer 120 (Embodiment of the Invention, page 3). 
Regarding claim 46, Seo et al. teaches further comprising a release film (112, 122) which may comprise talc or sand (Embodiment of the Invention, page 3) which corresponds to the layer of granules positioned as the top most layer in the waterproofing membrane as presently claimed.
Regarding claim 52, Seo et al. teaches wherein the reinforcing material is coated on a top side thereof, or a bottom side thereof, or the top side and the bottom side thereof with the blend formulation (Fig. 2).

Claim(s) 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (KR 101072408) in view of Holland (DE 4340339) and further, in view of Minot (EP 2878624). It is noted that the disclosures of Minot are based on US (2017/0002566) which is an equivalent of the reference. 
Seo et al. in view of Holland is relied upon as disclosed above.
Regarding claims 5 and 17, Seo et al. in view of Holland fail to teach the alternative filler and bitumen as claimed.
However, Minot teaches waterproofing membrane comprising bitumen and petcoke (See Abstract, paragraphs [0020]), wherein the bitumen is distilled grades or air blown bitumen (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art to include distilled grades or air blown bitumen and petcoke in the blend formulation of Seo et al. in view of Holland in order to achieve relatively high penetration of higher softening point temperatures based on the intended use, and use petcoke as a substitute for scare natural resources which are normally used as fillers for waterproofing membranes without compromising strength or performance of the product (Minot, paragraphs [0018]-[0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787